DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03)
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 17-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means for” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 7.30.05)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: as shown in fig. 2, paragraph 39.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites receive, from a host, an image of an object and a logical block address range of video data stored in the memory; search for the image of the object in video data in the logical block address range; and provide the host with possible hits from the search.

Claim 17 recites memory; means for receiving, from a host, an image of an object and a logical block address range of video data stored in the memory; means for searching for the image of the object in the logical block address range; and means for providing the host with possible hits from the search.

a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
Claims 1, 17 recite abstract limitations such as (search for the image of the object in video data in the logical block address range or means for searching for the image of the object in the logical block address range) is a system or process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor such as “memory and controller” in claim 1 and “ memory” in claim 17.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can searching. Accordingly, the claim recites an abstract limitation.

Claim 12 recite abstract limitations such as (decoding the video data in the logical block address range; attempting to match a subset of frames from the decoded video data with the image) is a system or process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor such as “memory and storage system” in claim 12.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can decoding and attempting to match. Accordingly, the claim recites an abstract limitation.

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application because the claims recite a generic processor such as memory and controller (in claim 1) and memory in claim 17 for searching that is well understood routine and conventional activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The additional limitations such as ((receive, from a host, an image of an object and a logical block address range of video data stored in the memory; and provide the host with possible hits from the search in claim 1) and (means for receiving, from a host, an Intellectual Ventures v. Symantec an MPEP 2106.06(d)) for Storing and retrieving information in memory, Versata). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

This judicial exception is not integrated into a practical application because the claim 12 recite a generic processor such as memory and storage system for decoding and attempting to match that is well understood routine and conventional activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The additional limitations such as (receiving, from a host, a request to search for an image in a logical block address range of video data stored in the memory and providing the host with possible hits and corresponding match percentages) which are mere data gathering steps, represent well-understood, routine, conventional activities previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activities (See MPEP Intellectual Ventures v. Symantec an MPEP 2106.06(d)) for Storing and retrieving information in memory, Versata). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO
Claims 1, 12, 17 do not recite any additional elements except limitation steps of generating and generating that are well understood routine and conventional activities.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.
The claims 1, 12, 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (receive, from a host, an image of an object and a logical block address range of video data stored in the memory; and provide the host with possible hits from the search) in claim 1; (receiving, from a host, a request to search for an image in a logical block address range of video data stored in the memory and providing the host with possible hits and corresponding match percentages) in  claim 12; and ( means for receiving, from a host, an image of an object and a logical block address range of video Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). The claims are not patent eligible.
Dependent claims 2-11, 13-16, 18-20 of claims 1, 12, 17 include all the limitations of claims 1, 12, 17. Therefore, claims 2-11, 13-16, 18-20 recite the same abstract idea of determining, analyzing, selecting and implementing practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Dependent claims 2-11, 13-16, 18-20 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1, 12, 17. 
In particularly:
Claim 2 recites limitation wherein the controller is further configured to search for the image of the object by: decoding the video data in the logical block address range; and attempting to match a subset of frames from the decoded video data with the image.  These additional limitations as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. These additional limitations do not The claim is not patent eligible.

Claim 3 recites limitation wherein the subset of frames comprises Instantaneous Decoder Refresh (IDR) frames that just define type of data. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 4 recites limitation wherein a distance between adjacent frames in the subset of frames is provided for by a quality of service parameter that just indicates data is provided a parameter.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional The claim is not patent eligible.

Claim 5 recites limitation wherein the controller is further configured to search for the image of the object using artificial intelligence.  These additional limitations as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 6 recites limitation wherein the controller is further configured to search for the image of the object using machine learning.  These additional limitations as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they The claim is not patent eligible.
 
Claim 7 recites limitation wherein the controller is further configured to provide the host with possible hits from the search by providing the host with a table of hits with corresponding match percentages,  which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). The claims are not patent eligible.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 8 recite limitation wherein the image of the object is part of a video clip of images received from the host that just define type of data. These additional limitations The claim is not patent eligible.

Claim 9 recites limitation wherein the memory comprises a three- dimensional memory that just define type of data. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 10 recites  limitation wherein the storage system is configured to be integrated in the host that just indicate system is integrate in another system. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any The claim is not patent eligible.

Claim 11 recites limitation wherein the storage system is configured to be removably connected with the host that just indicates system connected to another system. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 13 recites limitation wherein the subset of frames comprises Instantaneous Decoder Refresh (IDR) frames that just indicates type of data. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 14 recites limitation wherein a distance between adjacent frames in the subset of frames is provided for by a quality of service parameter that just indicates data The claim is not patent eligible.

Claim 15 recites limitation using artificial intelligence in attempting to match the subset of frames with the image that just indicates using data to match another data with image.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 16 recites limitation using machine learning in attempting to match the subset of frames with the image that just indicates using a method to match data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any The claim is not patent eligible.

Claim 18 recites limitation wherein the means for searching comprises means for: decoding the video data in the logical block address range; and attempting to match Instantaneous Decoder Refresh (IDR) frames from the decoded video data with the image.  These additional limitations as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 19 recites limitation means for providing the host with possible hits from the search by providing the host with a table of hits with corresponding match percentages,  which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity (See MPEP 2106.05(g) or 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec; Storing and retrieving information Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). The claims are not patent eligible.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim 20 recites limitation means for searching for the image of the object in the logical block address range using artificial intelligence or machine learning. These additional limitations as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional limitation does not amount to significantly more than the judicial exception.  The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 12, 15, 17, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al (or hereinafter “Van”) (US 20210149946) in view of NAKAMURA et al (or hereinafter “Na”) (US 20100074594).
As to claim 1, Van teaches a storage system comprising: 
a memory” as a memory (paragraph 34); and 
“a controller configured to  receive, from a host, an image of an object and a logical block address range of video data stored in the memory” as a server configured to receive, from a user as host, user input (fig. 2, 5, paragraph 67-70, 76), the user input includes portions of the image 302 (fig. 3) and match scale value from the match scale 312 (paragraphs 62-63). The portion e.g., 308 of car is represented as an image of an object. The match scale value is not a logical block address range of video data stored in the memory;
“search for the image of the object” as search for the image of the car (figs. 3-4, paragraphs 67-70);
“provide the host with possible hits from the search” as as providing the user with results as possible hits and corresponding match percentages (paragraphs 70-73). 

a logical block address range of video data stored in the memory;
in video data in the logical block address range
Na teaches the claimed limitations:
 “a logical block address range of video data stored in the memory” as file address range of video data stored in memory 500 (fig. 4, paragraph 99, 355);
“search for the image of the object in video data in the logical block address range” as search for the video data in the same address range as the OSDs GBL and GBR in the OSD plane (paragraph 323).  The video data includes images (paragraphs 67, 372).
Van and Na disclose method for searching data and providing results to a device.  These references are in the same field of application’s field.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Na’s teaching to Van’s system in order to improve the visibility of on-screen display(OSD) even in the mode for displaying video/subtitles images of contents as stereoscopic images together with OSDs, to allow  viewer to see the mouse cursor in front of image or object and further to allow a user to manually adjust the depth of the on screen display (OSD) for suiting the visibility of the OSDs to the user's taste.

As to claim 2, Van and Na teach the claimed limitations:
 “wherein the controller is further configured to search for the image of the object by: decoding the video data in the logical block address range” as server configured to search for image of car by using portion of image (Van: paragraphs 67-70).  Elementary 
“attempting to match a subset of frames from the decoded video data with the image” as searching individual images that match images from thumbnails 418 (Van: paragraph 74) e.g., matching an item shown in the portion of the first image (Van: paragraphs 9, 11,23).  The thumbnails 418 is not  the decoded video data.  An image of the images is represented as subset of frames.  The video data is decoded (Na: paragraphs 155-159).

As to claim 5, Van and Na teach the claimed limitation “wherein the controller is further configured to search for the image of the object using artificial intelligence”  as server configured to use artificial intelligence model (Van: paragraph 79) in searching individual images as frames that match images from thumbnails 418 (Van: paragraph 74) e.g., matching an item shown in the portion of the first image (Van: paragraphs 9, 11,23) and a frame of video frames as subset of frames (Na: paragraph 4). 

As to claims 7, 19, Van teaches the claimed limitations:
 “wherein the controller is further configured to provide the host with possible hits from the search by providing the host with a table of hits with corresponding match percentages or 
means for providing the host with possible hits from the search by providing the host with a table of hits with corresponding match percentages” as server provides the 

As to claim 12, Van teaches a method comprising: 
“performing the following in a storage system comprising a memory” as performing following in storage system comprising a memory (fig. 1; paragraphs 48-49, 76);
“receiving, from a host, a request to search for an image in a logical block address range of video data stored in the memory” as receiving, from a user as a host, user input as a request to search for an image in thumbnails 418 (paragraph 74, 76-77).  The thumbnails 418 is not a logical block address range of video data stored in the memory;
 “attempting to match a subset of frames from the decoded video data with the image” as searching individual images that match images from thumbnails 418 (paragraph 74) e.g., matching an item shown in the portion of the first image (paragraphs 9, 11,23).  The thumbnails 418 is not  the decoded video data.  A image of the images is represented as subset of frames;
 “providing the host with possible hits and corresponding match percentages” as providing the user with results as possible hits and corresponding match percentages (paragraphs 70-73). 
Van does not explicitly teach the claimed limitations:
a logical block address range of video data stored in the memory;
decoding the video data in the logical block address range; 
the decoded video data.
Na teaches the claimed limitations:
“search for an image in a logical block address range of video data stored in the memory” as search for the video data in the same address range as the OSDs GBL and GBR in the OSD plane (paragraphs 323, 328) in memory (paragraphs 141, 243, 277).  Video data or stream includes image  (paragraphs 67, 178) or picture(s) (paragraph 118);
“the decoded video data” as the decoded video data (paragraphs 155-159);
“decoding the video data in the logical block address range” as decoding elementary stream having a particular PID by the decoder from the section CL2 corresponding to the address range SP2-EP2 within the AV stream file 515A (paragraph 99);
“a subset of frames” as a frame of frames (paragraphs 325-326).
Van and Na disclose method for searching data and providing results to a device.  These references are in the same field of application’s field.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Na’s teaching to Van’s system in order to improve the visibility of on-screen display(OSD) even in the mode for displaying video/subtitles images of contents as stereoscopic images together with OSDs, to allow  viewer to see the mouse cursor in front of image or object and further to allow a user to manually adjust the depth of the on screen display (OSD) for suiting the visibility of the OSDs to the user's taste.



As to claim 17, Van teaches a storage system comprising:
“a memory”as a memory (paragraph 34);
 “means for receiving, from a host, an image of an object and a logical block address range of video data stored in the memory” as a server configured to receive, from a user, user input (fig. 2, 5, paragraph 67-70, 76), the user input includes portions of the image 302 (fig. 3) and match scale value from the match scale 312 (paragraphs 62-63). The portion e.g., 308 of car is represented as an image of an object. The match scale value is not a logical block address range of video data stored in the memory;
“means for searching for the image of the object” as search for the image of the car (figs. 3-4, paragraphs 67-70);
“means for providing the host with possible hits from the search” as providing the user with results as possible hits and corresponding match percentages (paragraphs 70-73). 
Van does not explicitly teach the claimed limitation:
a logical block address range of video data stored in the memory;
in video data in the logical block address range.
Na teaches the claimed limitations:
 “a logical block address range of video data stored in the memory” as file address range of video data stored in memory 500 (fig. 4, paragraph 99, 355);
“means for searching for the image of the object in video data in the logical block address range” as search for the video data in the same address range as the OSDs GBL and GBR in the OSD plane (paragraph 323).  The video data includes images (paragraphs 67, 372).
Van and Na disclose method for searching data and providing results to a device.  These references are in the same field of application’s field.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Na’s teaching to Van’s system in order to improve the visibility of on-screen display(OSD) even in the mode for displaying video/subtitles images of contents as stereoscopic images together with OSDs, to allow  viewer to see the mouse cursor in front of image or object and further to allow a user to manually adjust the depth of the on screen display (OSD) for suiting the visibility of the OSDs to the user's taste.

As to claim 20, Van and Na teach the claimed limitation “means for searching for the image of the object in the logical block address range using artificial intelligence or machine learning” as  server configured to use artificial intelligence model (Van: paragraph 79) in searching individual images as frames that match images from thumbnails 418 (Van: paragraph 74) e.g., matching an item shown in the portion of the .

Claims 3, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Na and further in view of Michiels et al (or hereinafter “Mi”) (US 20210385532).
As to claims 3, 13, Van does not explicitly teach the claimed limitation “wherein the subset of frames comprises Instantaneous Decoder Refresh (IDR) frames”. 
Na teaches frame of frames includes images (paragraphs 264-265) that are not IDR frames. Mi teaches timeline 903 illustrates inline frames (I-frames) or, alternatively, instantaneous decoder refresh frames (IDR-frames).  Stitching occurs at the beginning of I-frames (or IDR-frames).  Thus, in such embodiments, content-2 504 would begin playing at an I-frame, and content-1 502B would resume playing at a subsequent I-frame (paragraph 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Mi’s teaching and Na’s teaching to Van’s system in order to resume playing at a subsequent I-frame during playing a video so that the user's viewing experience is enhanced. 

As to claim 18, Van and Na teach the claimed limitations:
 “wherein the means for searching comprises means for: decoding the video data in the logical block address range” as server configured to searching comprises (Van: paragraph 70) identifying images (Van: paragraph 9).  The video data is decoded in the address range (Na: paragraph 99);

Van does not explicitly teach the claimed limitation Instantaneous Decoder Refresh (IDR) frames.
 Na teaches frame of frames includes images (paragraphs 264-265) that are not IDR frames. Mi teaches timeline 903 illustrates inline frames (I-frames) or, alternatively, instantaneous decoder refresh frames (IDR-frames).  Stitching occurs at the beginning of I-frames (or IDR-frames).  Thus, in such embodiments, content-2 504 would begin playing at an I-frame, and content-1 502B would resume playing at a subsequent I-frame (paragraph 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Mi’s teaching and Na’s teaching to Van’s system in order to resume playing at a subsequent I-frame during playing a video so that the user's viewing experience is enhanced. 

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Na and further in view of Li et al (or hereinafter “Li”) (US 20120082209). 
 

Li teaches switching video transmission bit rates may result in a desired change in video quality.  A video transmission application may operate at a variety of bit rates.  At high bit rates, a temporal distance between adjacent pictures may be smaller, and thus, a smaller search range may be used to achieve a given image quality.  At low bit rates, the situation may be reversed, and a larger search range may be required in order to attain a desired image quality (paragraph 36).  The high bit rates as a quality of the video quality adjustment module 220 (paragraph 37) is represented as a quality of service parameter.  Na teaches frame of frames includes images (paragraphs 264-265).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Li’s teaching and Na’s teaching to Van’s system in order to attain a desired image quality, to attain a desired image quality and further to adjust video quality.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Na and further in view of Chavez et al (or hereinafter “Chavez”) (US 20190313083).
As to claim 6, Van and Na teach the claimed limitation “wherein the controller is further configured to search for the image of the object using machine learning”  as server configured to use artificial intelligence model (Van: paragraph 79) in searching individual images as frames that match images from thumbnails 418 (Van: paragraph 74) e.g., matching an item shown in the portion of the first image (Van: paragraphs 9, 
Van does not explicitly teach the limitation “machine learning”.
Chavez teaches using machine learning to find content of images (paragraph 151).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Chavez’s teaching to Van’s system in order to improve a quality of match of an image, to allow the user to interact with the 3D scene with hand controlled or hand-held tools and further to manipulate the displayed image in various ways, such as magnification, zoom, rotation, or movement, or even to display a new image.

As to claims 16, Van and Na teach the claimed limitations:
“using machine learning in attempting to match the subset of frames with the image” as server configured to use artificial intelligence model (Van: paragraph 79) in searching individual images as frames that match images from thumbnails 418 (Van: paragraph 74) e.g., matching an item shown in the portion of the first image (Van: paragraphs 9, 11,23) and a frame of video frames as subset of frames (Na: paragraph 4). The artificial intelligence model is not machine learning.
Van does not explicitly teach the limitation “machine learning”.
Chavez teaches using machine learning to find content of 3D images (paragraph 151).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Chavez’s teaching to Van’s system in order to improve a quality of match of an image, to allow the user to interact with the 3D scene .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Na and further in view of Wang et al (or hereinafter “Wang”) (US 20120210232).
As to claim 8, Van and Na teach the claimed limitation “wherein the image of the object is part of a video clip of images received from the host” as a portion of car of images (Van: fig. 3, paragraph 56) is a part of image received from user (paragraph 76).  The part of image is that a part of images is not part of a video clip of images.
Wang teaches the claimed limitation “wherein the image of the object is part of a video clip of images” as the user can select the portion of the clip images that are displayed in the output image (paragraph 92).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Wang’s teaching to Van’s system in order to allow the user to view clips from a selected folder (e.g., an event) of the clip library 405 enable a user of the media-editing application to create a media project using clips having a variety of different formats. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Na and further in view of Sharoni et al (or hereinafter “Sha”) (US 20180357074).


As to claim 10, Van does not explicitly teach the claimed limitation ”wherein the storage system is configured to be integrated in the host” as server as the storage system is configured to be integrated in the client .
Sha teaches the storage system 100 can be part of a host device.  For example, as shown in FIG. 3, the storage system 100 can be embedded in or removably connected to the host device, such as a mobile device 300.  As used herein, a mobile device can refer to a device with a processor that is carryable by an average user (paragraph 87).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Sha’s teaching to Van’s system in order to  receive a recorded host display GUI via an external camera or an internal application executed by the host that provides a video file of the host recorded screen and further to compare pre-defined storage patterns to tested storage traces and outputs the results.

As to claim 11, Van and Na teach the claimed limitation “wherein the storage system is configured to be removably connected with the host” as computer system 100 that includes removable thumb drives is configured to be connected with the user (Van: paragraphs 40).  Van does not explicitly teach “removably”. 
Sha teaches the claimed limitation “wherein the storage system is configured to be removably connected with the host” as the storage system 100 can be part of a host device.  For example, as shown in FIG. 3, the storage system 100 can be embedded in or removably connected to the host device, such as a mobile device 300.  As used herein, a mobile device can refer to a device with a processor that is carryable by an average user (paragraph 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Sha’s teaching to Van’s system in order to  receive a recorded host display GUI via an external camera or an internal application executed by the host that provides a video file of the host recorded screen and further to compare pre-defined storage patterns to tested storage traces and outputs the results.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169